Citation Nr: 0121307	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  01-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under provisions of Title 38, United States Code, Section 
1151, for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the appellant's claim for 
entitlement to DIC under 38 U.S.C.A. § 1151.


REMAND

The appellant contends, in essence, that VA failure to 
properly and timely diagnose the veteran's lung and heart 
diseases caused his premature and unnecessary death by lung 
cancer in 1997.  She asserts that VA was at fault for having 
failed to detect chronic obstructive pulmonary disease, lung 
cancer and advanced coronary artery disease during the 
veteran's regular diabetic treatment at a VA facility from 
1989 until December 1996.  She further contends that the 
advanced state of these disorders at the time of their 
discovery precluded effective treatment thereby causing his 
death.  Supporting her allegations, the appellant submitted 
letters from private physicians who treated the veteran 
during his final illness, including V. Goburdhun, M.D., M. 
Hariri, M.D., R. Patel, M.D. and R. Mohindra, M.D.

Review of the record discloses that additional RO action is 
required prior to further Board review of the appellant's 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for the cause of the 
veteran's death.  First, the record does not show whether the 
RO attempted to determine whether the involved VA medical 
facility conducted an investigation or peer review of the 
circumstances surrounding the veteran's death.  Second, the 
evidence does not include a medical opinion fully evaluating 
the conduct of VA medical treatment or responding directly to 
points raised by the physicians identified above.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a claimant 
to obtain evidence necessary to substantiate a claim, which 
may include medical records and a medical opinion.  Id.  The 
VCAA is applicable to all claims filed on or after the date 
of its enactment and to claims filed before the date of 
enactment but not finally adjudicated by that date.  VCAA at 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  REMAND 
of this case is required for compliance with VCAA notice and 
duty to assist provisions.  Because the RO has not considered 
whether the VCAA requires additional notification or 
development, Board adjudication of this appeal at this time 
could be prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

REMAND in this case is required for compliance with the 
notice and duty to assist provisions of the VCAA.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  The Board has determined that VCAA 
compliance in this case also requires a search for additional 
medical documentation and a medical opinion regarding the 
issues raised by this appeal, as provided below.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the appellant due process of law and full consideration of 
this appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA 
notification and development procedures, 
especially those provided in sections 3 
and 4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The RO shall determine whether there 
has been an investigation or peer review 
of the veteran's treatment conducted at a 
VA medical facility and, if so, the RO 
shall obtain these records.

3.  The RO shall arrange for an 
appropriate VA physician to review the 
claims file and a copy of this remand and 
to provide an expert medical opinion 
addressing each of the following matters.  
Each response is to include a discussion 
of relevant clinical findings, a fully 
reasoned medical rationale and a direct 
response to points raised by Doctors 
Goburdhun, Hariri, Patel and Mohindra.
	(a)  Is it at least as likely as not 
that VA failed to diagnose and/or treat a 
preexisting disease?
	(b)  Is it at least as likely as not 
that a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the disorder(s) and provided 
treatment?
	(c)  Is it at least as likely as not 
that the veteran's death would have been 
avoided had proper diagnosis and 
treatment been provided?

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the appellant's claim 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for the cause of the 
veteran's death.  If the RO denies the benefit sought on 
appeal, it should issue a supplemental statement of the case 
and provide the appellant with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the appellant need not take further action 
until so notified by the RO, she may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



